Citation Nr: 1822738	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected nasal turbinoplasty.

2. Entitlement to a rating in excess of 10 percent for a mood disorder for the period prior to November 17, 2011, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to August 2000 and from July 2005 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

During the pendency of this appeal, in a November 2013 rating decision, a higher 70 percent rating was granted for depressive disorder effective from November 17, 2011. Because a higher rating is available before and after November 17, 2011, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating remains on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

The issues are REMANDED  to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to a rating in excess of 10 percent for a mood disorder for the period prior to November 17, 2011, and in excess of 70 percent thereafter, as well as service connection for obstructive sleep apnea. For the forthcoming reasons, the Board finds a remand is warranted for both claims.

Concerning the Veteran's claim for an increased rating for his mood disorder, at the Veteran's February 2017 Compensation and Pension (C&P) examination, the examiner failed to properly elicit from the Veteran information concerning the Veteran's social, occupational, and mental spheres. Without such information, the Board cannot appropriately assess the extent to which the Veteran's mood disorder affects his daily live. Specifically, the examiner stated that the Veteran's chronic pain interferes with his ability to engage in leisure activities and makes him periodically irritable with others. However, in order to properly assess the Veteran's condition, the Board must understand the extent to which the Veteran is still able to engage in leisure activities and interact with others-for example, does the Veteran still enjoy relationships with family and friends? Does the Veteran participate in any hobbies or leisure activities? Does the Veteran's pain interfere with his ability to conduct his job duties? Upon remand, the examiner is asked to obtain from the Veteran a thorough discussion of his social life, occupational life, family life, and mental health, to include relationships with others, as well as a comprehensive discussion of the Veteran's medications. 

Furthermore, the Veteran informed the examiner that he receives his mental health treatment from his primary care provider. Upon remand, the RO is instructed to send a letter of inquiry to the Veteran to obtain the name of his primary care provider and request all records from said provider.

Concerning the Veteran's claim for obstructive sleep apnea, the Veteran received an examination to determine if his obstructive sleep apnea was secondary to his nasal turbinoplasty surgery, which occurred during the Veteran's time in service. At the examination, the examiner explained that nasal turbinoplasty cannot result in sleep apnea, as the surgery is a corrective for sleep apnea and then stated that "the Veteran had sleep apnea before the surgery was done." As the Veteran's surgery was conducted in service, the examiner's statement would seem to indicate the Veteran suffered from sleep apnea in service. The Veteran's service treatment records, however, contain nothing pertaining to sleep apnea. Accordingly, an examination is in order to determine a thorough timeline of the Veteran's sleep apnea condition, including when the Veteran's symptoms first appeared, and to determine if the Veteran's sleep apnea could be linked to service.

Furthermore, since the examination, the Veteran has submitted medical evidence demonstrating that isolated nasal surgery in patients with obstructive sleep apnea increases symptoms of sleep apnea. The examiner is asked to comment upon the Veteran's submission.



Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his mood disorder.  The examiner must review the claims file and must note that review in the report. All necessary tests and studies, to include any appropriate psychological testing, should be accomplished and all clinical findings reported in detail.

The examiner should provide the current findings regarding all symptoms associated with the service-connected psychiatric disability and should opine as to their severity. The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected disability. The examiner should specifically comment on the impact of the psychiatric disability on the Veteran's employability. 

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

2. Schedule the Veteran for a VA examination by a qualified examiner to determine the nature and etiology of his sleep apnea. The examiner is asked to review the claims file and provide the following information:

(a) State whether the criteria for a diagnosis of sleep apnea is met.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was incurred in or otherwise related to the Veteran's service.

(c) If it is determined that there is another likely etiology for the Veteran's sleep apnea, that should be stated.

(d) The examiner is asked to specifically address the May 2012 positive nexus statement by the VA examiner stating that the Veteran suffered from sleep apnea prior to his nasal turbinoplasty surgery. 

(e) The examiner is asked to comment upon the Veteran's medical evidence submission which tends to indicate that isolated nasal surgery in patients with sleep apnea tends to increase sleep apnea symptoms.

(f) Is it as least as likely as not (50 percent or greater probability) that the sleep apnea is proximately due to or caused by the nasal turbinoplasty? 

(g) Is it as least as likely as not (50 percent or greater probability) that the sleep apnea is aggravated (permanently increased in severity beyond the natural progress of the condition) by the nasal turbinoplasty?

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

3.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


